Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the applicant argument is persuasive and the closest prior art reference Zhao et al. (2018/0290645) discloses “a hybrid electric vehicle includes an engine, an electric machine, and a battery, coupled to a controller(s) configured to, in response to a virtual-driver signal, predict and maintain a constant-speed from a plurality of candidate speeds, to have a lowest fuel consumption and a minimum number of battery-charge-cycles, for a predicted distance and wheel torque-power. A predicted engine-power is established from the wheel-torque-power required to maintain the constant speed, and to power vehicle accessories and battery charging, such that fuel consumption and battery-charge-cycles are minimized over the predicted distance at the constant speed”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, determining, by the device, a performance indicator using a cost function associated with a plurality of power sources included in the power system; determining, by the device and based on the set of BSFC maps and the performance indicator, a power distribution among the plurality of power sources to minimize an energy cost associated with the load;

With respect to independent claim 11, the applicant argument is persuasive and the closest prior art reference Zhao et al. (2018/0290645) discloses “a hybrid electric vehicle includes an engine, an electric machine, and a battery, coupled to a controller(s) configured to, in response to a virtual-driver signal, predict and maintain a constant-speed from a plurality of candidate speeds, to have a lowest fuel consumption and a minimum number of battery-charge-cycles, for a predicted distance and wheel torque-power. A predicted engine-power is established from the wheel-torque-power required to maintain the constant speed, and to power vehicle accessories and battery charging, such that fuel consumption and battery-charge-cycles are minimized over the predicted distance at the constant speed”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, determine one or more performance indicators using a cost function based on health information associated with the plurality of engines and health information associated with the one or more batteries; generate a dynamic optimization map based on the set of input parameters and the one or more performance indicators; and generate, based on the dynamic optimization map, a command to operate the power system according to a power distribution that minimizes an energy cost associated with the load.

With respect to independent claim 16, the applicant argument is persuasive and the closest prior art reference Zhao et al. (2018/0290645) discloses “a hybrid electric vehicle includes an engine, an electric machine, and a battery, coupled to a controller(s) configured to, in response to a virtual-driver signal, predict and maintain a constant-speed from a plurality of candidate speeds, to have a lowest fuel consumption and a minimum number of battery-charge-cycles, for a predicted distance and wheel torque-power. A predicted engine-power is established from the wheel-torque-power required to maintain the constant speed, and to power vehicle accessories and battery charging, such that fuel consumption and battery-charge-cycles are minimized over the predicted distance at the constant speed”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, determine a performance indicator using a cost function based on health information associated with the plurality of power sources; and generate, based on the information related to the set of BSFC maps, the performance indicator, and a load associated with the power system, a command to operate the power system based on a power distribution that minimizes an energy cost to operate the power system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836